Citation Nr: 0018668	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to an increased disability rating for 
neuritis, sciatic nerve, chronic, traumatic, right, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

However, with respect for the veteran's claim for service 
connection for a bilateral hearing loss disability, certain 
development must be completed even before the Board may 
consider this claim.  A review of the claims folder indicates 
that service connection for a bilateral hearing loss 
disability was denied by the RO by means of a January 1998 
rating action.  The veteran was notified of the denial in 
February 1998.  In response to this denial, the veteran 
submitted a February 1998 VA Form 21-4138, Statement in 
Support of Claim, in which he requested a copy of his service 
medical records, and stated that he was exposed to loud noise 
while in the infantry.  In addition, on an October 1998, VA 
Form 9, Appeal to Board of Veterans' Appeals, the veteran 
expressed his desire to appeal the decision denying his 
"hearing" disability.  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  While it is unclear if the veteran was 
expressing disagreement in his February 1998 statement, it is 
clear from the October 1998 VA Form 9 that he was expressing 
disagreement with the denial of his claim.  Accordingly, the 
Board will construe the October 1998 statements as a NOD to 
the January 1998 denial of service connection for a hearing 
loss disability.    See 38 C.F.R. § 20.201 (1999).  This NOD 
was timely filed within one year of notification of the 
denial of the claim and thus initiated review by the Board of 
the RO's denial of the claim.  Accordingly, the issue must be 
remanded to have the RO issue a Statement of the Case 
regarding the claim.  Manlincon v. West, 12 Vet. App. 238 
(1999).

With respect to his claim for a increased disability rating 
for right sciatic nerve neuritis, a claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In the present case, the Board finds that further development 
of the veteran's claim for an increased rating is necessary.  
At a hearing before the undersigned Member of the Board 
sitting at the RO in May 2000, the veteran indicated that he 
was receiving private medical treatment from Dr. Hutchinson 
in Mobile, Alabama, and Dr. Hubbard.  The Board notes that, 
while the claims folder contains an October 1997 Doctors 
Statement from Dr. Hubbard, clinical treatment records are 
not associated with the veteran's claims folder.  Similarly, 
the claims folder contains no clinical treatment records from 
Dr. Hutchinson.  The Board fills that an effort should be 
made to obtain these records.  

Accordingly, the case is REMANDED for the following 
development:

1.  With respect to a claim for service 
connection for a bilateral hearing loss 
disability, the RO should furnish to the 
veteran and his representative a 
Statement of the Case summarizing the law 
and evidence relied on in the 
determination of this claim.  The RO 
should also inform the veteran of his 
appellate rights with respect to this 
claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right sciatic 
nerve neuritis since separation from 
active duty.  The RO should also seek to 
obtain all clinical and medical records 
from Dr. Hutchinson and Dr. Hubbard.  
After securing the necessary release(s), 
the RO should obtain these records.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board wishes to thank the RO in advance for its 
assistance with this REMAND and trusts that the requested 
development will be attended to expeditiously.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  

The veteran is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


 

